        Case 2:20-cv-08612 Document 1 Filed 09/21/20 Page 1 of 15 Page ID #:1




1    ALDEN F. ABBOTT
2
     General Counsel
     BRIAN M. WELKE, pro hac vice application pending
3    bwelke@ftc.gov; Tel. (202) 326-2897; Fax (202) 326-3197
4    FEDERAL TRADE COMMISSION
     600 Pennsylvania Ave., N.W., CC-9528
5    Washington, DC 20580
6    DELILAH VINZON, Local Counsel, Cal. Bar. No. 222681
     dvinzon@ftc.gov; Tel. (310) 824-4328; Fax (310) 824-4380
7
     FEDERAL TRADE COMMISSION
8    10990 Wilshire Blvd., Suite 400
9
     Los Angeles, CA 90024
     Attorneys for Plaintiff
10
11                       UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13
14   FEDERAL TRADE COMMISSION,
15
           Plaintiff,
16
17         v.                                    Case No. 2:20-cv-08612
18   NUTRACLICK, LLC, a limited                  COMPLAINT FOR
19   liability company, also d/b/a Force         PERMANENT INJUNCTION
     Factor;                                     AND OTHER EQUITABLE
20
                                                 RELIEF
21   DANIEL WALLACE, individually and
22
     as an officer of NutraClick, LLC; and

23   PATRICK CARROLL, individually
24   and as an officer of NutraClick, LLC;
25         Defendants.
26
27
28



                                             1
         Case 2:20-cv-08612 Document 1 Filed 09/21/20 Page 2 of 15 Page ID #:2




1    Plaintiff, the Federal Trade Commission (“FTC”), for its Complaint alleges:
2          1.       The FTC brings this action under Sections 5(a), 5(m)(1)(A), 16(a),
3    and 19 of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. §§ 45(a),
4    45(m)(1)(A), 56(a), 57b; Section 5 of the Restore Online Shoppers’ Confidence
5    Act (“ROSCA”), 15 U.S.C. § 8404; and the Telemarketing and Consumer Fraud
6    and Abuse Prevention Act (“Telemarketing Act”), 15 U.S.C. §§ 6101-6108, to
7    obtain permanent injunctive relief, rescission or reformation of contracts,
8    restitution, the refund of monies paid, disgorgement of ill-gotten monies, and other
9    equitable relief for Defendants’ acts or practices in violation of Section 4 of
10   ROSCA, 15 U.S.C. § 8403, and the FTC’s Telemarketing Sales Rule (“TSR”), 16
11   C.F.R. Part 310, in connection with their deceptive marketing of their negative
12   option program.
13                              JURISDICTION AND VENUE
14         2.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§
15   1331, 1337(a), and 1345, and 15 U.S.C. §§ 45(m)(1)(A), 57b, 6102(c), 6105(b),
16   and 8404(a).
17         3.       Venue is proper in this District under 28 U.S.C. § 1391(b)(2), (c)(2).
18                                        PLAINTIFF
19         4.       The FTC is an independent agency of the United States Government
20   created by statute. 15 U.S.C. §§ 41-58. The FTC enforces ROSCA, 15 U.S.C.
21   §§ 8401-8405, which prohibits the sale of goods or services on the internet through
22   negative option marketing without meeting certain requirements to protect
23   consumers. A negative option is an offer in which the seller treats a consumer’s
24   silence as consent to be charged for goods or services. The FTC also enforces the
25   Telemarketing Act, 15 U.S.C. §§ 6101-6108. Pursuant to the Telemarketing Act,
26   the FTC promulgated and enforces the TSR, 16 C.F.R. Part 310, which prohibits
27   deceptive and abusive telemarketing acts or practices in or affecting commerce.
28



                                                2
          Case 2:20-cv-08612 Document 1 Filed 09/21/20 Page 3 of 15 Page ID #:3




1
           5.     The FTC is authorized to initiate federal district court proceedings, by
2
     its own attorneys, to remedy violations of ROSCA and the TSR to secure such
3
     equitable relief as may be appropriate in each case, including rescission or
4
     reformation of contracts, restitution, the refund of monies paid, and the
5
     disgorgement of ill-gotten monies. 15 U.S.C. §§ 57b, 6102, and 8404.
6
                                       DEFENDANTS
7
           6.     Defendant NutraClick, LLC (“NutraClick”), also doing business as
8
     Force Factor, is a Delaware limited liability company with its principal place of
9
     business at 24 School Street, 4th Floor, Boston, Massachusetts 02108. NutraClick
10
     transacts or has transacted business in this District and throughout the United
11
     States.
12
           7.     Defendant Daniel Wallace (“Wallace”) is the co-founder and chief
13
     executive officer of NutraClick. At all times material to this Complaint, acting
14
     alone or in concert with others, he has formulated, directed, controlled, had the
15
     authority to control, or participated in the acts and practices of NutraClick set forth
16
     in this Complaint. Defendant Wallace, in connection with the matters alleged
17
     herein, transacts or has transacted business in this District and throughout the
18
     United States.
19
           8.     Defendant Patrick Carroll (“Carroll”) is the chief marketing and
20
     technology officer of NutraClick. At all times material to this Complaint, acting
21
     alone or in concert with others, he has formulated, directed, controlled, had the
22
     authority to control, or participated in the acts and practices of NutraClick set forth
23
     in this Complaint. Defendant Carroll, in connection with the matters alleged
24
     herein, transacts or has transacted business in this District and throughout the
25
     United States.
26
     //
27
     //
28



                                                3
          Case 2:20-cv-08612 Document 1 Filed 09/21/20 Page 4 of 15 Page ID #:4




1
                                        COMMERCE
2
           9.     At all times material to this Complaint, Defendants have maintained a
3
     substantial course of trade in or affecting commerce, as “commerce” is defined in
4
     Section 4 of the FTC Act, 15 U.S.C. § 44.
5
                        DEFENDANTS’ BUSINESS ACTIVITIES
6
                                           Overview
7
           10.    Defendants enroll consumers in paid “VIP Membership” programs by
8
     enticing them with “free samples” of their dietary supplements or beauty products.
9
     After a “Free Trial” typically described as 18 days or 34 days in duration (the
10
     “Free Trial Period”), acceptance of these free samples converts to paid
11
     memberships, unless consumers affirmatively cancel their memberships.
12
           11.    From September 2016 until after learning of the FTC’s investigation
13
     in May 2019, Defendants violated ROSCA and the TSR in connection with their
14
     sales activities by failing to clearly and conspicuously disclose that consumers who
15
     received free samples must call at least one day before the end of the advertised
16
     Free Trial Period to avoid being charged for the monthly membership program,
17
     which includes a one-month supply of the sampled product.
18
           12.    Defendants Wallace and Carroll (the “Individual Defendants”) are
19
     NutraClick’s sole officers and had authority to control, and knowledge of,
20
     NutraClick’s failure to clearly and conspicuously disclose its billing practice.
21
                                     Related FTC Actions
22
           13.    In September 2016, the FTC brought a lawsuit against NutraClick in
23
     this District, alleging that it failed to disclose material terms of its membership
24
     programs. FTC v. NutraClick, LLC, No. 2:16-cv-06819-DMG (C.D. Cal.).
25
     Individual Defendants were not parties to the lawsuit.
26
     //
27
     //
28



                                                4
         Case 2:20-cv-08612 Document 1 Filed 09/21/20 Page 5 of 15 Page ID #:5




1
           14. The FTC and NutraClick settled the lawsuit, resulting in the Court’s
2
     entry of an Order for Permanent Injunction and Monetary Judgment (the
3
     “Permanent Injunction”).
4
           15.    The allegations in this Complaint are related to a concurrent civil
5
     contempt action in which the FTC charges Defendants with violations of the
6
     Permanent Injunction.
7
                       Terms of Defendants’ Membership Programs
8
           16.    Defendants sell products under various brand names, including Force
9
     Factor, Peak Life, Stages of Beauty, and ProbioSlim, and operate “VIP
10
     Membership” programs for their product lines.
11
           17.    The terms of Defendants’ membership programs are materially
12
     identical across all of their product lines, typically varying only in the length of the
13
     advertised Free Trial Period and the amount of the monthly recurring charge.
14
           18.    Consumers enroll in Defendants’ membership programs by signing up
15
     for a “free sample” of a NutraClick product and paying a small charge, typically
16
     $4.99, to cover shipping and handling. Consumers may use the “free sample”
17
     during the Free Trial Period, typically advertised as 18 days or 34 days in duration.
18
           19.    However, before learning of the FTC’s investigation in May 2019,
19
     Defendants typically charged consumers’ accounts for the membership program
20
     during the Free Trial Period, at 4:00 a.m. Eastern Time on the last day of the Free
21
     Trial Period. The charge typically ranged from $70-80, depending on the product
22
     shipped to the consumer.
23
           20.    After learning of the FTC’s investigation, Defendants changed their
24
     billing practice to charge consumers’ accounts for the membership program at 4:00
25
     a.m. on the day after the Free Trial Period ends.
26
           21.    Defendants continue charging consumers approximately every 30
27
     days for the membership program until consumers call to cancel.
28



                                                5
          Case 2:20-cv-08612 Document 1 Filed 09/21/20 Page 6 of 15 Page ID #:6




1
                  Defendants’ Failure to Disclose Early Billing Practice
2
                                     To Online Enrollees
3
           22.    Defendants advertise and sell their products on the internet through
4
     their mobile and desktop websites. Defendants direct consumers to these websites
5
     through television, radio, text messages, and internet advertisements. These
6
     advertisements offer a free “trial supply” or “free sample” of Defendants’ products.
7
           23.    When a consumer orders a free sample for the Free Trial Period,
8
     NutraClick enrolls them in one of its “VIP Membership” programs described in
9
     Paragraphs 16-21.
10
           24.    Consumers order the free sample by submitting their shipping
11
     information via a “Customer Information Page” and then submitting their billing
12
     information via a “Checkout Page.”
13
           25.    Defendants’ mobile and desktop Customer Information Pages
14
     promoting their products display the last day of the Free Trial Period, and state that
15
     the monthly VIP membership fee will be charged “after” the trial.
16
           26.    For example, Figure 1 on the following page shows Defendants’
17
     desktop Customer Information Page for the ProbioSlim product. This page
18
     indicates that consumers will receive an “18-Day Free Trial” with the advertised
19
     product. It also states that consumers will be “charged after the trial” (italics
20
     added, red circle added for emphasis below). Similar text appeared on Defendants’
21
     mobile internet Customer Information Pages.
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28



                                                6
          Case 2:20-cv-08612 Document 1 Filed 09/21/20 Page 7 of 15 Page ID #:7




1
                 Figure 1 – Desktop Customer Information Page for ProbioSlim
2
3
4
5
6
7
8
9
10
11
12
13
14
15         27.     Before Defendants learned of the FTC’s investigation in May 2019,
16   the statement that the “monthly VIP membership” fee will be charged “after” the
17   Free Trial Period was false. In fact, Defendants charged consumers the monthly
18   membership fee (or caused this fee to be charged) at 4:00 a.m. on the last day of
19   the advertised Free Trial Period, rather than after the Free Trial End Date. As a
20   result, consumers were required to call Defendants one day before the end of the
21   Free Trial Period to avoid the membership charge.
22         28.     Similarly, during that same time, Defendants’ desktop and mobile
23   Checkout Pages did not correct the false statement on their Customer Information
24   Pages and did not otherwise clearly and conspicuously disclose that consumers
25   were required to call Defendants one day before the end of their Free Trial Period
26   to avoid the membership charge.
27   //
28



                                               7
         Case 2:20-cv-08612 Document 1 Filed 09/21/20 Page 8 of 15 Page ID #:8




1
           29.    For example, Figure 2 below shows Defendants’ desktop Checkout
2
     Page for the ProbioSlim product. A checkbox text disclosure restates that the
3
     duration of consumers’ Free Trial Period is 18 days and states that consumers must
4
     call “within” that time to avoid the membership charge. It represents that the
5
     consumer will be sent a one-month supply of a product “beginning 18 days from
6
     now” at their expense, unless the consumer cancels within 18 days.
7
                     Figure 2 – Desktop Checkout Page for ProbioSlim
8
9
10
11
12
13
14
15
16
17
18         30.    Before February 2018, the mobile internet version of Defendants’
19   Checkout Page also contained the checkbox text disclosure depicted in Figure 2.
20         31.    In February 2018, Defendants changed the mobile internet version of
21   their Checkout Page to remove the checkbox text disclosure depicted in paragraph
22   29 and replaced it with text representing consumers would be charged “after” the
23   Free Trial Period.
24                Defendants’ Failure to Disclose Early Billing Practice
25                                  To Phone Enrollees
26         32.    Defendants also sell their membership programs by phone to
27   consumers across the United States. Defendants respond to consumer calls
28



                                              8
          Case 2:20-cv-08612 Document 1 Filed 09/21/20 Page 9 of 15 Page ID #:9




1
     prompted by Defendants’ television and radio advertisements, text messages, and
2
     internet advertisements such as those described above, and by calling consumers
3
     who input information into Customer Information Pages, but do not complete
4
     Checkout Pages.
5
           33.    Defendants’ telemarketers enroll consumers in Defendants’
6
     membership programs described above in Paragraphs 16-21. Defendants have
7
     required their telemarketers to read written telemarketing scripts verbatim to
8
     consumers.
9
           34.    From September 2016 to at least May 2019, Defendants’
10
     telemarketers failed to clearly and conspicuously disclose that consumers were
11
     required to call at least one day before the end of their Free Trial Period to avoid a
12
     monthly membership charge.
13
           35.    For example, one of Defendants’ telemarketing scripts stated, in
14
     pertinent part:
15
16                You’ll receive your free sample of [product] in about 3-5
17
                  days. Now, once you’ve started using [product] and are
                  seeing the results, you’ll likely want to continue, so do
18                nothing, and in 18 days, we will ship you a full 1 Month
19                Supply of [product] for just $69.99 plus $4.99 shipping
                  and handling billed to the same credit card you are using
20                today.
21         36.    From September 2016 to at least May 2019, Defendants’
22   telemarketers did not clearly identify when consumers would be charged. For
23   example, Defendants’ telemarketers and telemarketing scripts did not clearly
24   identify whether consumers’ Free Trial Period commenced from the date of the
25   enrollment phone call, the date of receipt of the product, “[o]nce [consumers] start
26   using [the product],” or when consumers “are feeling the results.”
27   //
28



                                                9
        Case 2:20-cv-08612 Document 1 Filed 09/21/20 Page 10 of 15 Page ID #:10




1
            37.   Defendants’ telemarketers did not disclose that, in fact, Defendants
2
     would charge them at 4:00 a.m. on the 18th day of the Free Trial Period, before the
3
     Free Trial Period elapsed.
4
            38.   Consumers who called Defendants on the final day of the Free Trial
5
     Period to cancel their enrollment in Defendants’ membership programs already had
6
     been charged by Defendants, even though the Free Trial Period had not expired.
7
                                     Individual Defendants
8
           39.    At all time periods addressed in this Complaint, acting alone or in
9
     concert with others, Individual Defendants have controlled all aspects of Defendant
10
     NutraClick, including by managing its employees, developing and reviewing
11
     advertising and enrollment disclosures (including the webpages referenced herein),
12
     and reviewing information regarding consumer complaints, refund demands, and
13
     chargeback requests.
14
           40.    Individual Defendants knew or should have known that NutraClick’s
15
     webpages and telemarketers failed to clearly and conspicuously state that
16
     consumers were required to call to cancel their enrollments at least one day before
17
     the end of their Free Trial Period to avoid a monthly membership charge.
18
           41.    For example, a class action lawsuit and a ruling in this District put
19
     Individual Defendants on notice that one or more webpages of Defendants failed to
20
     disclose consumers were required to call to cancel their enrollments at least one
21
     day before the end of their Free Trial Period. Individual Defendants coordinated
22
     the response of a NutraClick subsidiary, Stages of Beauty, LLC, to a private-
23
     plaintiff putative class action filed in this District in 2017.
24
           42.    In denying, in relevant part, a motion filed on behalf of NutraClick’s
25
     subsidiary to dismiss that action, the Court stated: “The [NutraClick subsidiary’s]
26
     webpage does not include information instructing the subscriber that they must call
27
     that phone number [to cancel] at least one day prior to the date the next monthly
28



                                                 10
        Case 2:20-cv-08612 Document 1 Filed 09/21/20 Page 11 of 15 Page ID #:11




1
     delivery ships.” Lopez v. Stages of Beauty, LLC, 307 F. Supp. 3d 1058, 1071 (C.D.
2
     Cal. 2018).
3
           43.     Individual Defendants were aware, or should have been aware, of the
4
     class action lawsuit described in paragraph 41, the contents of the webpages at
5
     issue in that lawsuit, and the above-quoted statement of the Court indicating that a
6
     NutraClick subsidiary’s webpage did not instruct consumers they were required to
7
     cancel their enrollments at least one day before the Free Trial End Date to avoid a
8
     charge for a program membership.
9                      VIOLATIONS OF THE RESTORE ONLINE
10                           SHOPPERS’ CONFIDENCE ACT
11         44.     In 2010, Congress passed the Restore Online Shoppers’ Confidence
12   Act, 15 U.S.C. §§ 8401-8405, which became effective on December 29, 2010.
13   Congress passed ROSCA because “[c]onsumer confidence is essential to the
14   growth of online commerce. To continue its development as a marketplace, the
15   Internet must provide consumers with clear, accurate information and give sellers
16   an opportunity to fairly compete with one another for consumers’ business.” 15
17   U.S.C. § 8401(2).
18         45.     Section 4 of ROSCA, 15 U.S.C. § 8403, generally prohibits charging
19   consumers for goods or services sold in transactions effected on the internet
20   through a negative option feature, as that term is defined in the TSR, 16 C.F.R. §
21   310.2(w), unless the seller (1) clearly and conspicuously discloses all material
22   terms of the transaction before obtaining the consumer’s billing information; (2)
23   obtains the consumer’s express informed consent before making the charge; and
24   (3) provides a simple mechanism to stop recurring charges. 15 U.S.C. § 8403.
25         46.     The TSR defines a negative option feature as a provision in an offer or
26   agreement to sell or provide any goods or services “under which the customer’s
27   silence or failure to take an affirmative action to reject goods or services or to
28



                                                11
        Case 2:20-cv-08612 Document 1 Filed 09/21/20 Page 12 of 15 Page ID #:12




1    cancel the agreement is interpreted by the seller as acceptance of the offer.” 16
2    C.F.R. § 310.2(w).
3          47.    As described in Paragraphs 16-31, Defendants have advertised and
4    sold products, in transactions effected on the internet, through a negative option
5    feature as defined by the TSR. 16 C.F.R. § 310.2(w).
6          48.    Pursuant to Section 5 of ROSCA, 15 U.S.C. § 8404, a violation of
7    ROSCA is a violation of a rule promulgated under Section 18 of the FTC Act, 15
8    U.S.C. § 57a.
9                                         COUNT I
10               Failure to Disclose All Material Terms for Online Sales
11         49.    In numerous instances, Defendants, as described in Paragraphs 16-31,
12   in connection with charging or attempting to charge consumers for Defendants’
13   products sold through a negative option feature on the internet, failed to clearly and
14   conspicuously disclose all material terms of the transaction, such as the billing date
15   that consumers would be charged for a monthly membership, before obtaining
16   consumers’ billing information.
17         50.    Therefore, Defendants’ acts or practices set forth in Paragraph 49
18   violate Section 4 of ROSCA, 15 U.S.C. § 8403.
19            VIOLATIONS OF THE TELEMARKETING SALES RULE
20         51.    In 1994, Congress directed the FTC to prescribe rules prohibiting
21   abusive and deceptive telemarketing acts or practices pursuant to the
22   Telemarketing Act, 15 U.S.C. §§ 6101-6108. The FTC adopted the original
23   Telemarketing Sales Rule in 1995, extensively amended it in 2003, and amended
24   certain sections thereafter. 16 C.F.R. Part 310.
25         52.    A “seller” means any person who, in connection with a telemarketing
26   transaction, provides, offers to provide, or arranges for others to provide goods or
27   services to a customer in exchange for consideration. 16 C.F.R. § 310.2(dd).
28



                                               12
        Case 2:20-cv-08612 Document 1 Filed 09/21/20 Page 13 of 15 Page ID #:13




1          53.    A “telemarketer” means any person who, in connection with
2    telemarketing, initiates or receives telephone calls to or from a customer or donor.
3    16 C.F.R. § 310.2(ff).
4          54.    “Telemarketing” means a plan, program, or campaign which is
5    conducted to induce the purchase of goods or services or a charitable contribution,
6    by use of one or more telephones and which involves more than one interstate
7    telephone call. 16 C.F.R. § 310.2(gg).
8          55.    Defendants are subject to the TSR because they are “seller[s]” or
9    “telemarketer[s]” engaged in “telemarketing” as defined by the TSR, 16 C.F.R. §
10   310.2(dd), (ff), and (gg).
11         56.    The TSR generally prohibits obtaining a customer’s consent to pay for
12   goods or services sold through a negative option feature, as that term is defined in
13   the TSR, 16 C.F.R. § 310.2(w), unless the seller or telemarketer discloses
14   truthfully, in a clear and conspicuous manner, “all material terms and conditions of
15   the negative option feature, including, but not limited to, the fact that the
16   customer’s account will be charged unless the customer takes an affirmative action
17   to avoid the charge(s), the date(s) the charge(s) will be submitted for payment, and
18   the specific steps the customer must take to avoid the charge(s).” 16 C.F.R. §
19   310.3(a)(1)(vii).
20         57.    As stated in Paragraph 45, the TSR defines a negative option feature
21   as a provision in an offer or agreement to sell or provide any goods or services
22   “under which the customer’s silence or failure to take an affirmative action to
23   reject goods or services or to cancel the agreement is interpreted by the seller as
24   acceptance of the offer.” 16 C.F.R. § 310.2(w).
25         58.    As described in Paragraphs 32-37, Defendants have advertised and
26   sold products through a negative option feature by telephone as defined by the
27   TSR. 16 C.F.R. § 310.2((w).
28



                                                13
          Case 2:20-cv-08612 Document 1 Filed 09/21/20 Page 14 of 15 Page ID #:14




1
             59.   Pursuant to Section 3(c) of the Telemarketing Act, 15 U.S.C §
2
     6102(c), and Section 18(d)(3) of the FTC Act, 15 U.S.C. § 57a(d)(3), a violation of
3
     the TSR constitutes an unfair or deceptive act or practice in or affecting commerce,
4
     in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).
5
                                          COUNT II
6
                   Failure to Disclose All Material Terms for Phone Sales
7            60.   In numerous instances, Defendants, as described in Paragraphs 32-38,
8    in connection with charging or attempting to charge consumers for Defendants’
9    products sold through a telemarketed negative option feature, failed to clearly and
10   conspicuously disclose all material information, such as the dates that Defendants
11   will charge consumers for a monthly membership, before obtaining consumers’
12   consent to pay.
13
             61.   Therefore, Defendants’ acts or practices set forth in Paragraph 60
14
     violate the TSR, 16 C.F.R. § 310.3(a)(1)(vii).
15
                                   CONSUMER INJURY
16
             62.   Consumers have suffered substantial injury as a result of Defendants’
17
     violations of ROSCA and the TSR. In addition, Defendants have been unjustly
18
     enriched as a result of their unlawful acts or practices. Absent injunctive relief by
19
     this Court, Defendants are likely to continue to injure consumers, reap unjust
20
     enrichment, and harm the public interest.
21
                       THIS COURT’S POWER TO GRANT RELIEF
22
             63.   Section 19 of the FTC Act, 15 U.S.C. § 57b, Section 5 of ROSCA, 15
23
     U.S.C. § 8404, and Section 6(b) of the Telemarketing Act, 15 U.S.C. § 6105(b),
24
     authorize this Court to grant such relief as the Court finds necessary to redress
25
     injury to consumers resulting from Defendants’ violations of ROSCA and the TSR,
26
     including the rescission or reformation of contracts, and the refund of money.
27
     //
28



                                               14
        Case 2:20-cv-08612 Document 1 Filed 09/21/20 Page 15 of 15 Page ID #:15




1
           64.    Defendants’ violations of ROSCA and the TSR were committed with
2
     the knowledge required by Section 5(m)(1)(A) of the FTC Act, 15 U.S.C.
3
     § 45(m)(1)(A).
4
                                  PRAYER FOR RELIEF
5
           Wherefore, Plaintiff FTC, pursuant to Section 19 of the FTC Act, 15 U.S.C.
6
     § 57b, Section 5 of ROSCA, 15 U.S.C. § 8404, and Section 6(b) of the
7
     Telemarketing Act, 15 U.S.C. § 6105(b), and the Court’s own equitable powers,
8
     requests that the Court:
9
           A.     Award such relief as the Court finds necessary to redress injury to
10
                  consumers resulting from Defendants’ violations of ROSCA and the
11
                  TSR, including, but not limited to, rescission or reformation of
12
                  contracts, restitution, the refund of monies paid, and disgorgement of
13
                  ill-gotten monies;
14
           B.     Enter a permanent injunction to prevent future violations of ROSCA
15
                  and the TSR by Defendants; and
16
           C.     Award Plaintiff the costs of bringing this action, as well as such other
17
                  and additional relief as the Court may determine to be just and proper.
18
19
20
21   Dated: September 21, 2020                     Respectfully submitted,
22                                                 ALDEN F. ABBOTT
                                                   General Counsel
23
24                                                 _____________________
                                                   Brian M. Welke
25                                                 Delilah Vinzon (Local Counsel)
26
                                                   Attorneys for Plaintiff
27                                                 FEDERAL TRADE COMMISSION
28



                                              15
